UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   11/11/2019


 In Re Actos Direct Purchaser Antitrust                         1:15-cv-03278 (RA) (SDA)
 Litigation
                                                                ORDER




STEWART D. AARON, United States Magistrate Judge:

       Pending before the Court is the motion of the direct purchaser plaintiffs (ECF No. 137),

pursuant to Fed. R. Civ. P. 15, for leave to file a Fourth Amended Complaint (a redline of which is

filed at ECF No. 138-1) or, in the alternative, pursuant to Fed. R. Civ. P. 20, to add Meijer, Inc. and

Meijer Distribution, Inc. (collectively, “Meijer”) as parties. It appears that there is no opposition

to this motion, as the time to respond to the motion has expired. However, the Court will not

grant the proposed Order in its present form (see ECF No. 137-1), as it purports to grant relief in

the alternative, i.e., both the motion to amend and the motion to add parties.

       If the motion to amend is granted, then the defendants would need to respond to the

Fourth Amended Complaint. If, in the alternative, the motion to add the Meijer parties is granted,

then the Third Amended Complaint would be the operative pleading. Within seven days of the

date of this Order, the direct purchaser plaintiffs, after consultation with the defendants, shall

submit a new proposed order setting forth which relief plaintiffs seek to have granted.

SO ORDERED.
DATED:   New York, New York
         November 11, 2019

                                  ______________________________
                                  STEWART D. AARON
                                  United States Magistrate Judge




                              2
